Title: Franklin’s Notes for Replying to Two Letters from Ralph Izard, [on or after 1 February 1778]
From: Franklin, Benjamin
To: 


This is a rare example of Franklin’s thinking on paper for his eye alone. Some of the notes are now beyond understanding and the meaning of others can only be conjectured; but what he is thinking about is clear: how to answer Izard’s letters above of January 28 and 30. All of his few identifiable references, down to the word “Personals,” are to the first letter, all thereafter to the second. He made his jottings at least a day or two after the latter reached him, for “Wrote so to Ministery / Their Answer” can only refer to his and Deane’s note to Gérard and the reply, both on February 1. Our guess is that Franklin was setting his thoughts in order for the conversation that he had promised Izard in his note of the 29th. The South Carolinian had had from him by then only a precept that he took, with some justification, to be condescending, and wanted to know where the other man stood. An interview might conceivably have cleared the air between them. But it never took place, as far as we know, and their relations grew steadily worse.
 
[On or after February 1, 1778]
The terrible Ideas form’d of the Mellasses Article as express’d in your Letter

quote the passages
express’d by Mr. Arthur Lee
by Mr. W. Lee

Give the History of it
  
In the Congress Treaty
Preamble proposes the Principle of Reciprocity
Ministers proposed that on our side Tobacco should not be taxed on Export.
Mr. Lee objected to this on Behalf of the Tobacco Colonies.
I propos’d the General Clause
My Reasons.
As affecting the Colonies more equally so less liable to Objections. Reasons.
As I have always been against such Duties and think them of no Use.
Yet I offer’d to join. Mr. Lee agreed to this.
But finding that such terrible Ideas—

I was willing to strike both out
Wrote so to Ministry
Their Answer
Answer Mr. Iz.’s Arguments

French may lay Duties on their European Exports—no Check
  Can we not then lay Duties on their Imports?
  Not the least Probability. Interfere with Brandy.
  If they wish us to take their Brandy may it not be their Interest to discourage our making Rum? Why might they not chuse to have that Manufacture themselves? And sell us the Rum instead of the Mellasses; they may indeed yet do it.
  Contrary to the Principles of the Treaty, Instructions, &c.

Personals.
Not a Word—&c. Insincere
2d Letter—Extraordinary Inattention.

My Practice.
The only Gentleman I have visited for 50 Years
His Distance


Much Business
}
all devour my time.


Many Visitors


Many Letters




Poor Understanding was the favourable Construction.
Differences prevailing

Thanks for his Endeavours
Did not expect that having prevailed on that Gentleman to be more reasonable he would have taken his place
Exacted Respect of no Value
Respect a voluntary Thing


